Exhibit 10.1
(O'CHARLEY'S INC. LOGO) [g27969g2796900.gif]
SEVERANCE AGREEMENT AND GENERAL RELEASE
     THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into effective as of the 22nd day of August, 2011, by and between Wilson
Craft (hereinafter generally referred to as “Mr. Craft”) and O’Charley’s Inc.
and its subsidiaries, affiliates and related entities, with a principal office
of 3038 Sidco Drive, Nashville, Tennessee 37204 (as more fully defined in
Paragraph 2 below, “O’Charley’s”).
W I T N E S S E T H:
     WHEREAS, Mr. Craft is the President of the company’s “O’Charley’s” concept,
and the parties have agreed that Mr. Craft’s last day of employment with
O’Charley’s would be the close of business on August 22, 2011 (the “Effective
Date”); and
     WHEREAS, Mr. Craft and O’Charley’s are parties to a certain Executive
Employment Agreement dated September 25, 2009 (the “Employment Agreement”); and
in connection therewith, and following a period of negotiations between the
parties, Mr. Craft and O’Charley’s wish to enter into this Agreement so that
Mr. Craft may provide a general release of claims against O’Charley’s in
exchange for certain benefits and compensation set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, it is agreed as follows:
     1. Resignation. Mr. Craft hereby confirms his resignation as of the
Effective Date from his position as President of the “O’Charley’s” concept, and
from all positions held as an executive, officer, director or otherwise with
O’Charley’s subsidiaries, related entities and affiliates of the same.
     2. Release. In consideration of the payment described in Paragraph 13 below
and the mutual promises herein, Mr. Craft does hereby irrevocably and
unconditionally release, acquit and discharge O’Charley’s Inc., any parent,
related or affiliated companies and all other subsidiaries, assigns,
predecessors or transferees, all present and former directors, officers,
insurers, employees, servants and agents of any of them (together, individually
and collectively, “O’Charley’s”), from any and all manner of actions, charges,
complaints, suits, proceedings, claims, liabilities, obligations, agreements,
controversies, demands, costs, losses, debts and expenses whatsoever of any kind
or nature, at law or in equity, up until the Effective Date, whether known or
unknown, fixed or contingent, choate or inchoate, arising out of or in any way
connected with the employment of Mr. Craft by O’Charley’s and with his
separation from employment with O’Charley’s, including but not limited to any
and all claims under the Employment Agreement or otherwise for pay, benefits,
damages, or any other relief which were, might or could have been asserted in
any court, before any arbitrator, or before any administrative agency, including
without limitation, the Civil Rights Act of 1991; Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1866; the Americans with Disabilities Act;
the Rehabilitation Act of 1973; the Age Discrimination in Employment Act; the
Older Workers Benefit Protection Act; the Family and Medical Leave Act; the
Employee Retirement Income Security Act of 1974; the Equal Pay Act; the Fair
Labor Standards Act; the Vietnam Era Veteran’s Readjustment Assistance Act; the
Uniformed Service Employment and

 



--------------------------------------------------------------------------------



 



Reemployment Rights Act of 1994; the Worker Adjustment and Retraining
Notification Act; the Fair Credit Reporting Act; the Immigration Reform and
Control Act of 1986; the Occupational Safety and Health Act of 1970; the
Employee Polygraph Protection Act; any and all “whistle blower” employee
statutes or regulations (i.e., those providing protection to an employee who
raises charges of illegality, impropriety, workplace misconduct, failure to
adhere to policies and procedures, etc.) any amendments to any of the foregoing,
and any other federal, state, or local statute, regulation, ordinance, or common
law, including without limitation any law related to discrimination (i.e., those
pertaining generally to race, color, sex, age, religion, national origin, sexual
orientation, worker’s compensation or disability), retaliatory discharge
(whether actual or constructive, and as and to the extent related to any of the
foregoing), terms and conditions of employment, or termination of employment, to
the full extent that such a release is allowed by law. This provision does not
include the release of claims with respect to any vested benefits under a plan
governed by the Employee Retirement Income Security Act or any claim related to
the rights and benefits granted by the express terms of this Agreement.
     In consideration of the mutual promises and consideration given herein,
O’Charley’s does hereby irrevocably and unconditionally release, acquit and
discharge Mr. Craft, his spouse, his heirs, his successors and assigns from any
and all manner of actions, charges, complaints, suits, proceedings, claims,
liabilities, obligations, agreements, controversies, demands, costs, losses,
debts and expenses whatsoever of any kind or nature, at law or in equity, up
until the Effective Date, whether known or unknown, fixed or contingent, choate
or inchoate, arising out of or in any way connected with the employment of
Mr. Craft by O’Charley’s, with his separation from employment with O’Charley’s,
including but not limited to any claim under the Employment Agreement or any
claim for reimbursement of relocation expenses.
     Both parties recognize and agree that these mutual releases are only for
claims which have accrued as of the Effective Date, and do not include any claim
for breach of this Agreement, nor any claim for breaches of the portions of the
Employment Agreement reaffirmed by this Agreement (including, without
limitation, paragraphs 16, 17 and 20 hereof) after the Effective Date.
     3. Waiver. Mr. Craft acknowledges that he is aware of his rights under the
laws specifically and generally described above and that he waives those rights
to the full extent that waiver is allowed by law; although the provisions of
such waiver are not intended to be, nor shall the same be construed as, an
indication that Mr. Craft has any legitimate causes of action under such
provisions nor that O’Charley’s has taken any actions in violation of such
provisions.
     4. No Admission. Mr. Craft also expressly acknowledges that the payment
described below shall not be considered an admission of liability or an
admission that O’Charley’s has violated any law, regulation or contract (express
or implied). Mr. Craft further acknowledges that the payment provided hereunder
also represents payment in full in satisfaction and resolution of all potential
and/or disputed claims for back pay, severance pay, bonuses, equity
grants/options, vacation pay (to the extent permitted by applicable law and
except to the extent separately paid pursuant to company policy), compensatory,
punitive, and/or liquidated damages, and damages or relief of any kind including
costs, attorneys’ fees, and expenses arising out of or pertaining to the
unasserted claims released by this Agreement.
     5. No Pending Complaints. Mr. Craft represents and warrants that he has not
filed any complaint(s) or charge(s) against O’Charley’s with the Equal
Employment Opportunity Commission or the state commission empowered to
investigate claims of employment discrimination, the United States Department of
Labor, the Office of Federal Contract Compliance Programs, or with any other
local, state or federal agency or court, and that if any such agency or court
assumes jurisdiction of any complaint(s) or charge(s) against O’Charley’s on
behalf of Mr. Craft, then Mr. Craft will request such agency or court to
withdraw from the matter and Mr. Craft will refuse any benefits derived
therefrom, and the release contained in this

2



--------------------------------------------------------------------------------



 



Agreement shall apply to such claim. This Agreement will not affect Mr. Craft’s
right to hereafter file a charge with or otherwise participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission regarding matters which arose after the Effective Date and which are
not the subject of this Agreement. Mr. Craft represents and warrants that he has
no knowledge of any practice engaged in by O’Charley’s that is or was a
violation in any material respect of any applicable state law or regulations or
of any federal law or regulations including, but not by way of limitation, the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.
     6. Tax Liability. Mr. Craft further acknowledges and agrees that any tax
consequence which he may personally incur which arises from or is attributable
to the payment described in Paragraph 13 is solely his responsibility, although
O’Charley’s agrees to continue making withholdings and deductions from such
payments in accordance with Mr. Craft’s most current W-4 on file with
O’Charley’s.
     7. Civil Action Waiver. In consideration of the payments described in
Paragraph 13 below, Mr. Craft further agrees to neither institute nor in any
manner voluntarily participate in, as a class member or otherwise, any civil
action or arbitration against O’Charley’s which is now pending or may hereafter
be brought that concerns any matter encompassed by this Agreement.
     8. Confidentiality / Return of Company Property. (a) Mr. Craft agrees to
continue to comply with the Confidentiality provisions contained in Section 5.3
of the Employment Agreement. (b) Additionally, Mr. Craft shall not at any time,
either individually or jointly with others, publish, disclose, use, or authorize
anyone else to publish, disclose, or use, any trade secret, proprietary or
confidential material or information relating to any aspect of the business or
operations of O’Charley’s Inc. including, without limitation, financial
information, customer identities, preferences, profiles and addresses, employee
lists and information, trade or industrial practices, technology, methods of
operation, marketing strategies, training methods and materials, recipes or
know-how, or development plans and specifications of O’Charley’s. (c)
Additionally, Mr. Craft also agrees to return, and shall not retain possession
of, any and all copies of confidential and proprietary O’Charley’s material,
information and property in his possession or control (these include, without
limitation, all documents, manuals, coupons, discount cards, Ambassador cards,
letterhead/stationary, business cards, computers, computer programs, phones,
cds, diskettes, emails, customer lists, notebooks, reports and other written or
graphic materials, including all copies thereof, in any way relating to
O’Charley’s/ business and prepared by Mr. Craft or obtained from O’Charley’s
during the course of Mr. Craft’ employment with O’Charley’s); and regardless of
whether any of the foregoing should be in electronic form, tangible form, or any
combination thereof.
     However, notwithstanding anything else herein, Mr. Craft and O’Charley’s
recognize and agree that Mr. Craft has extensive knowledge, skill and experience
related to the casual dining restaurant industry which were gained prior to
beginning his employment with O’Charley’s, and subject to the restrictions of
paragraph 16 of this Agreement, nothing herein shall construed to prevent
Mr. Craft from utilizing such knowledge, skill and experience in the future, for
the benefit of himself or a future employer.
     It is expressly agreed, acknowledged and understood that a violation of
this paragraph would be a material breach of Mr. Craft’s obligations under this
Agreement and would cause damage to O’Charley’s in such a way that it would be
impossible to calculate the actual damages. Any such disclosure will entitle
O’Charley’s to injunctive and monetary relief.
     9. Termination of Employment / Benefits Information. Mr. Craft acknowledges
that his employment with O’Charley’s, together with his rights to continue to
participate in (and O’Charley’s corresponding obligation to provide, make
contributions to or fund) certain

3



--------------------------------------------------------------------------------



 



O’Charley’s related benefits, car allowances, deferred compensation plans
(including bonus plans and “partner banks”), stock purchase plans, 401k plans,
ambassador card programs, or except with respect to Insurance Coverages and
COBRA coverage as more fully provided below, any other O’Charley’s monitored or
provided benefit plan or program, will cease effective the close of business on
the Effective Date. Additionally, Mr. Craft’s distribution of any vested
deferred compensation balances, vested 401k balances, vested O’Charley’s shares
or options, etc. shall be made expressly in accordance with the terms and
conditions of the O’Charley’s plans governing the same and elections thereunder,
all in accordance with applicable law. Regarding Mr. Craft’s rights under
O’Charley’s Deferred Compensation Plan, the parties agree that, as of the
Effective Date, Mr. Craft’s contributions to the Deferral Account are 100%
vested and any Company Discretionary Contribution Amounts and Company Matching
Contributions Amounts are 25% vested (collectively, the “Vested Deferred
Compensation”). The full amount of Mr. Craft’s Vested Deferred Compensation
shall be distributed to Mr. Craft on the first O’Charley’s pay period subsequent
to March 15, 2012.
     Mr. Craft will be advised of his right to continue health, vision and
dental coverages with O’Charley’s (collectively, the “Insurance Coverages”). To
the extent that Mr. Craft wishes to continue with any or all of the Insurance
Coverages, then Mr. Craft will be entitled to continue with the Insurance
Coverages so elected for a period of up to fifty-two (52) weeks following the
Effective Date; provided that, all such Insurance Coverages shall terminate on
the date or dates that Mr. Craft receives substantially similar coverage and
benefits, without waiting period or pre-existing condition limitations, under
the plans and programs of a subsequent employer or spouse’s employer (such
coverage and benefits to be determined on a coverage by coverage or benefit by
benefit basis).
     All such Insurance Coverages shall be offered to Mr. Craft on a level
equivalent to that had Mr. Craft continued his employment with O’Charley’s
during such period, with such benefits provided to Mr. Craft at no less than the
same coverage level and at no more of a cost to Mr. Craft than that which
existed on the date immediately prior to the Effective Date (subject in all
instances to any reduction in coverage or increases in cost as shall become
generally effective for those continuing O’Charley’s employees that are at a
generally equivalent rank and position as the one held by Mr. Craft as of the
Effective Date), and to the extent of any such reduction in coverage or increase
in cost, O’Charley’s shall utilize good faith efforts to notify Mr. Craft of the
existence of the same as soon as reasonably practicable following O’Charley’s
becoming aware of such reduction or increase as applicable. Mr. Craft will
remain responsible for Mr. Craft’s employee premium portion of the Insurance
Coverages so elected, and to the extent of any such election, Mr. Craft hereby
authorizes O’Charley’s to deduct such employee premiums from the severance
payments to be made to Mr. Craft pursuant to Paragraph 13 hereunder.
     Additionally, Mr. Craft will be advised of his COBRA continuation rights,
and if he desires to continue COBRA coverage at the conclusion of O’Charley’s
provision of Insurance Coverages as more fully provided in this Paragraph 9,
Mr. Craft will be responsible for the entire cost of any COBRA coverage (to the
extent that Mr. Craft has elected or continues to elect COBRA coverage) after
the election to continue COBRA coverage, with the understanding that the period
of calculating COBRA eligibility shall commence at the conclusion of the health
insurance benefits provided by O’Charley’s as a severance benefit hereunder.
Mr. Craft acknowledges that the making of timely premium payments (both during
and subsequent to the severance period) is solely Mr. Craft’s obligation;
although O’Charley’s agrees to timely and properly remit any and all premiums
deducted from Mr. Craft’s severance payments as provided hereunder.
     10. Non-Disparagement. In consideration of the payments described in
Paragraph 13 below and the release provided in Paragraph 2 above, each of
Mr. Craft and O’Charley’s further agrees to refrain from making any negative or
disparaging comments regarding the other.

4



--------------------------------------------------------------------------------



 



     11. Validity. If any term, condition, section or provision of this
Agreement shall be held to be invalid or unenforceable, such invalidity shall
not affect any other term, condition, section or provision hereof, and this
Agreement shall be construed and enforced as if such term, condition, section or
provision had not been included.
     12. Arbitration Agreement. Mr. Craft acknowledges that any action for
breach of this Agreement or of any term of this Agreement is subject to the
Arbitration Agreement in effect between Mr. Craft and O’Charley’s. Mr. Craft
reaffirms the enforceability of the Arbitration Agreement both with respect to
this Agreement and his employment with O’Charley’s, and agrees not to challenge
the enforceability of the same.
     13. Consideration. In return for Mr. Craft’s execution, delivery and
non-revocation of this Agreement, together with his faithful and strict
adherence and compliance to the terms hereof, O’Charley’s agrees to pay
Mr. Craft the following:
     (a) The sum total of Four Hundred Forty-Five Thousand and 00/100 Dollars
($445,000.00) payable in Fifty One (51) equal weekly installments of Eight
Thousand Five Hundred Fifty-Seven and 69/100 Dollars ($8557.69), with a final
and Fifty Second (52nd) weekly installment of Eight Thousand Five Hundred
Fifty-Seven and 81/100 Dollars ($8557.81)(in all cases less applicable taxes and
withholdings as required by law, which Mr. Craft hereby authorizes O’Charley’s
to deduct from such pay), and beginning on the next regularly scheduled payday
following the 8th day after the later to occur of: (i) the execution and
delivery of this Agreement by Mr. Craft, or (ii) the Effective Date; provided
that Mr. Craft has not exercised his right to revoke this Agreement in the
interim as provided in Paragraph 14 below. In the event of Mr. Craft’s death
prior to receipt of all severance payments pursuant to this subsection (a),
O’Charley’s shall continue to make payments in accordance with the terms of this
Agreement to Mr. Craft’s devisee, legatee, or other designee, or if there be no
such designee, then to Mr. Craft’s estate.
     (b) In addition to paying Mr. Craft his standard compensation through the
Effective Date, Mr. Craft will receive payment of all accrued but unused
vacation pay in the amount of One Thousand Two Hundred Six and 63/100 Dollars
($1206.63). All such sums shall be payable, minus applicable withholdings and
taxes as required by law, beginning on the next regularly scheduled payday
following the 8th day after the later to occur of: (i) the execution and
delivery of this Agreement by Mr. Craft, or (ii) the Effective Date; provided
that Mr. Craft has not exercised his right to revoke this Agreement in the
interim as provided in Paragraph 14 below.
     Furthermore, attached as Schedule A is a listing of all vested (but
unexercised) or unvested restricted stock awards/stock option grants (if any)
held by Mr. Craft as of the Effective Date. Mr. Craft agrees that Schedule A
accurately reflects all such awards and their respective terms held by him as of
the date hereof. All such awards were granted pursuant to the terms of the
O’Charley’s 1990 Employee Stock Plan, the O’Charley’s 2000 Stock Incentive Plan,
or the O’Charley’s 2008 Employee Stock and Incentive Plan. Pursuant to such
plans, upon the Effective Date, each of the unvested restricted stock
awards/unvested stock options will automatically terminate.
     14. Revocation. Mr. Craft has consulted with his attorney before his
execution of this Agreement. Mr. Craft has been advised that he had twenty-one
(21) days from the date this Agreement was first presented to him in which to
consider executing this Agreement; and that his decision to execute prior to the
expiration of such twenty-one (21) day period was knowingly and voluntarily
made. Mr. Craft further acknowledges that this Agreement has been individually
negotiated and is not part of a group exit incentive or other separation
package.
     By signing and returning this Agreement, Mr. Craft acknowledges that he has
read carefully and fully understands the terms of this Agreement, has had an
opportunity to consult with his attorney prior to signing it and is signing it
knowingly and voluntarily and has not been

5



--------------------------------------------------------------------------------



 



coerced or threatened into signing it or promised anything else in exchange for
signing it (other than the consideration provided in paragraph 13 above).
     Furthermore, Mr. Craft is aware that he has a right for a period of seven
(7) days following his execution and delivery of this Agreement (the “Revocation
Period”), to revoke this Agreement. Mr. Craft’s receipt, however, of any
severance benefits under this Agreement is contingent on (1) his execution and
delivery of this Agreement, (2) the return of all company property noted, but
not limited to, items listed in Paragraph 8 above and (3) the expiration of the
Revocation Period without this Agreement being revoked by Mr. Craft.
     15. Termination of Severance Payments. Severance payments and the other
benefits under this Agreement shall cease if Mr. Craft materially breaches any
material term of this Agreement, but only after written notice to Mr. Craft
describing the alleged material breach in detail, including the specific actions
of Mr. Craft which O’Charley’s alleges constitute such a breach and the specific
section of this Agreement which O’Charley’s alleges were breached. Mr. Craft
shall have fifteen (15) days to cure such breach, and if the breach is cured,
the Severance Payments shall resume upon the next scheduled payday and any
missed Severance Payments due to the alleged breach shall also be paid on the
next scheduled payday. Should such breach not be cured within such fifteen
(15) day period, then O’Charley’s shall have no obligation to make any further
severance payments or provide any additional benefits hereunder. Mr. Craft
agrees that if he breaches any of the provisions of Paragraphs 8, 10, 16 and 17,
such breach likely will not have an adequate remedy at law and that O’Charley’s
shall be entitled, in addition to all other legal and/or equitable remedies
available to it, to cease making the payments provided under paragraph 13 and
apply to and obtain from a court of competent jurisdiction an injunction against
any violation thereof with the prevailing party entitled to recover all costs of
such action, including reasonable attorneys’ fees. These rights and remedies
shall be cumulative and not alternative. Without limiting the generality of the
foregoing, the prevailing party in any action brought to enforce the terms and
conditions of this Agreement (not just those of Paragraphs 8, 10, 16 and 17),
will be entitled to recoup their reasonable attorneys fees in enforcing this
Agreement.
     16. Non-Compete. Mr. Craft agrees that he will not, without O’Charley’s
prior written consent, for a period of fifty-two (52) weeks following the
Effective Date (the “Non-Compete Period”) enter into or engage in any business
that competes with O’Charley’s business. During the Non-compete Period,
Mr. Craft shall not be employed by, a consultant/contractor for, nor promote or
assist financially or otherwise, any person, firm, association, partnership,
corporation, or any other entity engaged in any business which competes with
O’Charley’s Business.
     Mr. Craft understands that he shall be competing if he engages in any or
all of the activities set forth herein directly as an individual on his own
account, or indirectly as a partner, joint venturer, employee, agent,
consultant, independent contractor, officer and/or director of any firm,
association, corporation, or other entity, or as a stockholder of any
corporation in which Mr. Craft owns, directly or indirectly, individually or in
the aggregate, more than one percent (1%) of the outstanding stock; provided,
however, that Mr. Craft’s direct or indirect ownership as a stockholder of less
than five percent (5%) of the outstanding stock of any publicly traded
corporation shall not by itself constitute a violation of this paragraph.
     O’Charley’s Business is defined as “full-service casual dining” restaurant
concepts that sell alcoholic beverages and consist of ten (10) or more
restaurants as of the Effective Date. By way of example, for purposes of
determining what constitutes “full service casual dining”, the following
restaurant concepts shall be illustrative (and expressly not exhaustive) of
concepts which would trigger the restrictions of this paragraph 16: Longhorn
Steakhouse, Red Robin, Olive Garden, Texas Roadhouse, Chili’s, Applebees,
Outback, Red Lobster, TGI Fridays, Buffalo Wild Wings, etc.; however, the
following concepts are illustrative (but expressly not

6



--------------------------------------------------------------------------------



 



exhaustive) of concepts which are NOT intended to trigger the restrictions of
this paragraph 16: The Cheesecake Factory, Fleming’s Steakhouse, Morton’s
Steakhouse, Capital Grille, Chipotle, Café Express, etc. In determining whether
or not any particular restaurant concept triggers the definition of a “full
service casual dining” concept, the parties agree to in good faith consider all
relevant factors inherent in such restaurant category, and to the extent that
the concept is large enough, the parties may consider external sources and
industry leading publications such as Nation’s Restaurant News, etc. in arriving
at such determination.
     Mr. Craft understands that the activities described in this paragraph shall
be prohibited only within the United States. If it shall be judicially
determined that Mr. Craft has violated any of his obligations under this
paragraph, then the period applicable to the obligation which Mr. Craft shall
have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which said violation(s)
occurred.
     17. Non-Solicitation. Mr. Craft agrees that he will not, without
O’Charley’s prior written consent, for a period of eighteen (18) months
following the Effective Date, directly or indirectly, solicit to hire or hire
(or cause to leave the employ of O’Charley’s) any active salaried employee of
O’Charley’s at the level of manager or above.
     18. Governing Law. This agreement shall be construed in accordance with the
laws of the State of Tennessee, without regard to its conflict of laws or choice
of laws provisions. Each and every term of this agreement shall be binding upon
and inure to the benefit of the successors and assigns of the parties hereto.
     19. Section 409A Provisions. It is intended that (i) each payment or
installment of payments provided under this Agreement is a separate “payment”
for purposes of Code Section 409A and (ii) that the payments satisfy, to the
greatest extent possible, the exemptions from the application of Code
Section 409A, including those provided under Treasury Regulations 1.409A-1(b)(4)
(regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times,
two year exception), and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay). Notwithstanding anything to the contrary in this Agreement, if
O’Charley’s determines (i) that on the Effective Date or at such other time that
O’Charley’s determines to be relevant, Mr. Craft is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of O’Charley’s
and (ii) that any payments to be provided to Mr. Craft pursuant to this
Agreement are or may become subject to the additional tax under Code
Section 409A(a)(1)(B) or any other taxes or penalties imposed under Code
Section 409A (“Section 409A Taxes”) if provided at the time otherwise required
under this Agreement, then such payments will be delayed until the date that is
six (6) months after the date of the Executive’s termination of employment with
O’Charley’s, or such shorter period that, as determined by O’Charley’s, is
sufficient to avoid the imposition of Section 409A Taxes (the “Payment Delay
Period”). Any payments delayed pursuant to this Paragraph 19 will be made in a
lump sum on the first day of the seventh month following Mr. Craft’ termination
of employment, or such earlier date that, as determined by O’Charley’s, is
sufficient to avoid the imposition of any Section 409A Taxes. The parties
acknowledge and agree that, to the extent applicable, this Agreement shall be
interpreted in accordance with, and the parties agree to use their reasonable
best efforts to achieve timely compliance with, Code Section 409A and the
Treasury Regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. In addition, to the extent that any
reimbursement (including expense reimbursements) provided for pursuant to this
Agreement or other related agreement provides for a “deferral of compensation”
within the meaning of Code Section 409A and the Treasury Regulations promulgated
thereunder, such amounts shall be reimbursed in accordance with
Section 1.409A-3(i)(1)(iv) of the Treasury Regulations. Notwithstanding the
foregoing, O’Charley’s does not warrant that any payments provided herein will
qualify for favorable treatment under Code Section 409A, and O’Charley’s will
not be liable to Mr. Craft for any tax, interest or penalties that Mr. Craft
might owe as a result of any payments hereunder.

7



--------------------------------------------------------------------------------



 



     20. Indemnification. Anything contained in this Agreement to the contrary
notwithstanding, the parties expressly agree that nothing in this Agreement is
intended to abrogate, diminish or amend O’Charley’s continued indemnification
obligations to Mr. Craft pursuant to Section 6.7 of the Employment Agreement.
     21. Integration. Mr. Craft acknowledges and agrees that this Agreement
contains the parties’ entire understanding and supercedes and replaces any other
agreement regarding the subject matter hereof, except that Sections 5.3
(Confidentiality), 6.6 (No Mitigation) and 6.7 (Indemnification) of the
Employment Agreement have been incorporated herein and remain in full force and
effect, and the Arbitration Agreement remains in effect pursuant to Paragraph 12
of this Agreement. Mr. Craft acknowledges that this Agreement is not executed in
reliance upon any statement or representation made by O’Charley’s outside of
this Agreement and that the benefits and compensation provided or referenced
hereunder are in lieu of all other benefits and compensation whatsoever, whether
pursuant to the Employment Agreement or otherwise. Mr. Craft and O’Charley’s
further agree and acknowledge that Mr. Craft shall have no obligation, whether
pursuant to Section 3.2(e) of the Employment Agreement or otherwise, to
reimburse O’Charley’s for any of the relocation costs incurred by O’Charley’s on
Mr. Craft’s behalf.
     22. Binding Effect / No Oral Modification. This Agreement shall be binding
upon O’Charley’s, Mr. Craft and upon Mr. Craft’s heirs, administrators,
representatives, executors, successors, and assigns. The provisions of this
Agreement may not be modified orally, but only in a writing signed by the
parties to be charged.
I HAVE READ THE FOREGOING RELEASE, I FULLY UNDERSTAND ITS TERMS, I HAVE BEEN
GIVEN 21 DAYS OR REASONABLE TIME TO CONSULT WITH AN ATTORNEY ABOUT IT, AND I
HAVE SIGNED IT VOLUNTARILY THIS THE 22nd DAY OF AUGUST, 2011.

         
/s/ Wilson Craft
  August 22, 2011    
 
Wilson Craft
 
 
Date    
 
       
/s/ David Head
  August 22, 2011    
 
David Head on behalf of O’Charley’s Inc.
 
 
Date    

8



--------------------------------------------------------------------------------



 



Schedule A
Wilson Craft

•   150,000 non-qualified stock options, with a strike price of $9.62. As of the
Effective Date, such options are unvested.

9